Exhibit 10.18
June 5, 2008
Chesapeake Capital Corporation
17th Floor
Richmond Federal Reserve Building
701 E Byrd Street
Richmond, Va 23219
Attention: Mr. John M. Hoade
     Re:   Management Agreement Renewals
Dear Mr. Hoade:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Tidewater Futures Fund L.P.     •   AURORA III

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro    
 
 
 
 Jennifer Magro
 Chief Financial Officer & Director    
 
        CHESAPEAKE CAPITAL CORPORATION  
By:
  /s/ John M. Hoade
 
   

         
Print Name:
  John M. Hoade
 
   

JM/sr

 